                                                                                            Brendan B. Giimartir~
685 3rd Avenue • 18th Floor •New York, NY • 10437                                       direct dial {212)999-7117
teE 212-999-7100 +fax 212-999-7139 • wshblaw.cam                                  email bgilmartin@wshblaw.com




      August 14, 2019


      VIA ECF                                                    Conference Date: August 29, 2019
     The Honorable Lorna G. Schofield
     United States District Court
     Southern District of New York
     500 Pearl Street, Room 640
     New York, NY 10007

              Re:     Tibor Kiss v. Clinton Green North LLC et al.
                      Docket No.: 17-cv-10029(LGS)
                      Response to Z&ZService Inc.'s Letter Motionfor Summary Judgment

      Dear Judge Schofield:
      We represent the defendant/third party defendant Judy Painting Corp. ("Judy") in the above
      referenced lawsuit. We write this letter in opposition to Z&Z Service Inc.'s ("Z&Z") letter
      motion dated August 7, 2019(ECF # 130).
      The right to contractual indemnification depends upon the specific language of the contract.
      Trawally v. City of New York, 137 A.D.3d 492 (1St Dept. 2016). "The promise to indemnify
      should not be found unless it can be clearly implied from the language and purpose of the entire
      agreement and the surrounding circumstances." Reisman v. Bay Shore Union Free School Dist.,
      74 A.D.3d 772(2°d Dept. 2010).
      While Mr. Jeges testified that the contract was executed a couple months after the subject
      accident (as discussed in Judy's March 20, 2019 letter to the Court), Z&Z admitted that the
      agreement was in effect on the day of the accident (September 12, 2017) and that it had been
      executed prior to the accident (September 11, 2017) when it failed to respond to Judy's F.R.C.P.
      Rule 36 Notice to Admit, dated June 28, 2018, a copy of which is annexed hereto. Furthermore,
      the contract was dated September 12, 2017 and the parties dated their signatures to the contract
      as September 11, 2017, thus evidencing an intent for the contract to apply retroactively. As there
      appears to be at the very least an issue of fact as to the enforceability of the agreement between
      Judy and Z&Z, including the indemnification provision contained therein, Z&Z's request to
      dismiss Judy's contractual indemnification claim should be denied.




                                         rt~~>                   s
Page 2


                                              Very truly yours,


                              W(                                          ,LP




cc:

         RUTA SOULIOS & STRATIS LLP
         Attorneysfor Third Party Defendant
         Z&Z Service Inc.
         211 East 43rd Street
         24~' Floor
         New York, NY 10017
         iruta~lawn, n~j.com

         RONAI & RONAI,LLP
         Attorneysfor Plaintiff
         34 Adee Street
         Port Chester, New York 10573

         NEWMAN MYERS KREINES GROSS HARRIS,P.C.
         Attorneysfor Defendant/Third-Party Plaintiff
         Clinton Green North LLC et al.
         40 Wall Street
         New York, New York 10005-1335
         (212)619-4350
         dcole(a~nmkgh.com

LEGAL:10763-0002/12488493.1




                                   1 ~. ~ ~                       '   d
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
     ---------------------------------------------------------------x
TIBOR KISS,
                                                                         No.: 17 Civ. 10029(LGS)
                                            Plaintiff,
                          -against-
                                                                          NOTICE TO ADMIT
CLINTON GREEN NORTH LLC,DERMOT CLINTON
GREEN LLC, AVALONBAY COMMUNITIES INC.,
JUDY PAINTING CORP.,and ABC
CORP.,a fictitious name intending to be that
of an unknown general contractor,

                                            Defendants.

CLINTON GREEN NORTH,LLC,

                                   Third-Party Plaintiff,

                          -against-

JUDY PAINTING CORP.,Z&Z CONSTRUCTION &
PAINTING,INC., and Z&Z SERVICE INC.

                                    Third-Party Defendants.
---------------------------------------------------------------------x

         PLEASE TAKE NOTICE, that pursuant to Rule 36 of the Federal Rules of Civil

Procedure, defendant/thirdparty defendant JUDY PAINTING CORP.,hereby demands that Z&Z

SERVICE INC. respond to the following Notice to Admit within thirty (30) days:

                  That annexed hereto as Exhibit A is a true and accurate copy ofthe contract between

Judy Painting Corp. and Z&Z Service Inc., dated September 12, 2017(hereinafter "Agreement").

         2.       That pursuant to the Agreement,Z&Z Service Inc. was to perform certain painting

services at 515 West 52"d Street, New York, New York 10019, Unit #North 10A.

         3.       That the Agreement was executed on September 11, 2017 by Zsolt Jeges.
       4.    That Zsolt Jeges had authority to execute the Agreement on behalf ofZ&Z Service

Inc.

       5.    That the Agreement was in full force and effect on September 12, 2017.

Dated: New York, New York
       June 28, 2018


                                                                                 V, LLP


                                                 Brendan B. Gilmartin, ~;sq.
                                                 Attorneysfor Defendant/Third-Party
                                                 Defendant
                                                 Judy Painting Corp.
                                                 685 Third Avenue, 18~h Floor
                                                 New York, New York 10017
                                                 (212)999-7103
                                                 File No. 10763.0002




       RUTA SOULIOUS & STRATIS LLP
       Attorneysfor Third Party Defendant
       Z&Z Service Inc.
       211 East 43`d Street, 24'h Floor
       New York, NY 10017
       (212)997-4500

       RONAI & RONAI,LLP
       Attorneysfor Plaintiff
       34 Adee Street
       Port Chester, New York 10573

       NEWMAN MYERS KREINES GROSS HARRIS,P.C.
       Attorneysfor Defendant/Third-Party Plaintiff
       CLINTON GREEN NORTH, LLC, DERMOT
       CLINTON GREEN LLC, and
       AVALONBAY COMMUNITIES 1NC.
       40 Wall Street
       New York, New York 10005-1335
       (212)619-4350

                                             2
                               CERTIFICATE OF SERVICE

    I hereby certify that on June 28, 2018, a true and correct copy ofthe NOTICE TO
ADMIT was served by mail to the following:



        RONAI & RONAI,LLP
        Holly Ostrov Ronai, Esq.
        Attorneysfor Plaintiff
        34 Adee Street
        Port Chester, New York 10573

        NEWMAN MYERS KREINES GROSS HARRIS,P.C.
        Charles D. Cole, Jr.
        Attorneysfor Defendant/Third-Parry Plaintiff
        CLINTON GREEN NORTH, LLC
        40 Wall Street
        New York, New York 10005-1335

        Ruta Soulios & Stratis LLP
        Attorneys for Third Party Defendant
        Z&Z Service Inc.
        211 East 43`d Street, 24`'' Floor                 ~~
        New York, NY 10017                          ~~   ~~

                                                   ~.~      l~--r
                                                 Linda Westgate




LEGAL:10763-0002/9441373.1
